DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 8 – 20 have been rejoined.
Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the cited prior art neither teaches nor fairly suggests an integrated circuit further comprising: a plurality of sensing areas, each sensing area of the plurality of sensing areas being between two adjacent rows of the rows of heating elements and between two adjacent columns of the columns of heating elements, and each sensing area of the plurality of sensing areas comprising: a sensing film overlying two heating elements of the rows of heating elements and two heating elements of the columns of heating elements; a bio-sensing device; device adjacent to the sensing film and configured to generate a first signal responsive to an electrical characteristic of the sensing film; and a temperature-sensing device. device adjacent to the sensing film and configured to generate a second signal responsive to a temperature of the sensing film.
Regarding claim 8, the cited prior art neither teaches nor fairly suggests an integrated circuit further comprising: a plurality of sensing areas, each sensing area of the plurality of sensing areas being between two adjacent rows of the rows of heating elements and between two adjacent columns of the columns of heating elements, and each sensing area of the plurality of sensing areas comprising: a sensing film overlying two heating elements of the rows of heating elements and two heating elements of the columns of heating elements; a bio-sensing device comprising a nanowire or a field effect transistor adjacent to the sensing film and configured to generate a first signal responsive to an electrical characteristic of the sensing film; and a temperature-sensing device comprising a diode adjacent to the sensing film and configured to generate a second signal responsive to a temperature of the sensing film. portion.
Regarding claim 15, the cited prior art neither teaches nor fairly suggests a method of fabricating an integrated circuit, the method further comprising: forming a plurality of sensing areas, each sensing area of the plurality of sensing areas being between two adjacent rows of the rows of heating elements and between two adjacent columns of the columns of heating elements; bonding the plurality of sensing areas to a second substrate; and removing the first substrate from the two or more rows of heating elements, two or more columns of heating elements, and plurality of sensing areas, wherein each sensing area of the plurality of sensing areas comprises: a sensing film overlying two heating elements of the rows of heating elements and two heating elements of the columns of heating elements; a bio-sensing device adjacent to the sensing film and configured to generate a first signal responsive to an electrical characteristic of the sensing film; and a temperature-sensing device adjacent to the sensing film and configured to generate a second signal responsive to a temperature of the sensing film.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J. SINES whose telephone number is (571)272-1263. The examiner can normally be reached 9 AM-5 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN J. SINES
Primary Patent Examiner
Art Unit 1796



/BRIAN J. SINES/Primary Examiner, Art Unit 1796